DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed on 9/28/20.
3.    Claims 1 - 29 are pending.

Continued Examination Under 37 CFR 1.114
4.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/11/20 has been entered.
 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1 - 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over MICHAEL GEORGE (US 20150375102) and in view of Medhurst (US 20130163956) and further in view of Roberts (US 20110111854)
8.	Regarding claim 1, 20, 24, 26, MICHAEL GEORGE teaches a method, comprising (abstract and paragraph 28): 
capturing a plurality of snapshots generated from of a video game executed for a first user (paragraph 50; the snapshots referring to players' profiles); 
generating for display a first timeline of game play by the first user playing the video game, wherein the first timeline includes snapshot images of the game play as the first user progresses through the video game displayed in relation to a currently rendered image of the video game executing in association with the first user (Figure 6A; paragraph 49); 
generating for display in the first timeline a plurality of first gaming elements including a plurality of first snapshot images (i.e. snapshot images described in paragraph 50) associated with the game play of the first user, wherein the 
generating for display in the timeline a plurality of second gaming elements including a plurality of second snapshot images associated with game play of a second user (i.e. the second user described in abstract and paragraph 28), wherein the plurality of second snapshot images comprises at least one rendered image showing progress of the second user at a point in the video game in relation to the currently rendered image (abstract and paragraphs 28 and 50).
MICHAEL GEORGE fails to explicitly disclose the following limitations:
(The first and second gaming elements are) thumbnails
wherein the timeline is configured for displaying the plurality of first thumbnails and the plurality of second thumbnails based on relative progress through the video game and with reference to a progress of the currently rendered image.
Medhurst teaches that the first and second gaming elements are thumbnails (abstract and paragraph 8).
Medhurst also teaches the timeline is configured for displaying the plurality of first thumbnails and the plurality of second thumbnails (i.e. thumbnails on the first and second timeline indicated by rectangular boxes) based on relative progress through the 
Therefore, one ordinary skilled in the art at the time of filing the present application would have modified MICHAEL GEORGE in view of Medhurst to include the aforementioned methods in order to achieve the predictable result of improving/enhancing gaming presentation of a gaming system.
The combination of MICHAEL GEORGE and Medhurst fail to explicitly disclose the following limitations:
(the video game displayed in relation to a currently rendered image of the video game executing) in a current gaming session (in association with the first user);
wherein the timeline is provided as an overlay to the currently rendered image in the current gaming session;
Roberts teaches:
the video game displayed in relation to a currently rendered image of the video game executing in a current gaming session (i.e. an online game currently being played) in association with the first user (i.e. the first user associated with the user's media device) (FIG. 6 and paragraph 44);
the timeline (i.e. timeline 601) is provided an overlay (i.e. the overlay described in paragraph 44) to  the currently rendered image in the current gaming session (i.e. images of an online game currently being played) (FIG. 6 and paragraph 44);
Therefore, one ordinary skilled in the art at the time of filing the present application would have modified the combination of MICHAEL GEORGE and Medhurst in view of Roberts to include the aforementioned methods in order to achieve the predictable result of enhancing player’s gaming experience.
Regarding claim 20, Medhurst also teaches wherein the timeline (i.e. the timelines shown in FIG. 5) includes a plurality of first thumbnails including a plurality of first snapshot images associated with the plurality of first snapshots and a plurality of second thumbnails including a plurality of second snapshot images associated with the plurality of second snapshots (abstract; paragraphs 8 and 25; FIG. 5).
9.	Regarding claims 2 and 28, MICHAEL GEORGE teaches a first snapshot (i.e. a first snapshot of a corresponding thumbnail in the plurality of first thumbnails or plurality of second thumbnails when selected from the timeline) enables execution of a newly generated instance (i.e. a newly generated instance corresponding to the new timeline described in the abstract) of the video game beginning from a first point in the video game corresponding to the first snapshot (abstract and paragraphs 27, 28 and 50; a new timeline is spawned from the original timeline with potentially different outcomes).
10.	Regarding claim 3, MICHAEL GEORGE teaches the first snapshot comprises: a first snapshot image comprising a rendered image generated by execution of the video game in association with game play of the corresponding user; game state data enabling the generation of an environment corresponding to the first point in the video game; random seed data providing additional features for the environment; and user 
12.	Regarding claim 4, MICHAEL GEORGE teaches the plurality of second snapshot images comprises at least one rendered image showing progress of the second user at a point in the video game before the currently rendered image (abstract and paragraphs 27, 28 and 50).
13.	Regarding claim 5, MICHAEL GEORGE teaches the plurality of second snapshot images comprises at least one rendered image showing progress of the second user at a point in the video game after the currently rendered image (abstract and paragraphs 27, 28 and 50).
14.	Regarding claim 6, MICHAEL GEORGE teaches receiving selection of a selected snapshot image of the plurality of second snapshot images in the first timeline, wherein the selected snapshot image is associated with game play of the second user; and jumping execution of the video game executed in association with the game play of the first user to a jump point in the video game associated with the selected snapshot image (abstract and paragraphs 27, 28 and 50).
15.	Regarding claim 7, MICHAEL GEORGE teaches the jumping execution of the video game includes: pausing execution of the video game executed in association with game play of the first user; and initiating an instance of the video game based on a corresponding snapshot of the selected snapshot image (abstract and paragraphs 27, 28 and 50).

17.	Regarding claim 9, MICHAEL GEORGE teaches terminating execution of the instance of the video game; and resuming execution of the video game executed in association with the game play of the first user (abstract and paragraphs 27, 28 and 50).
18.	Regarding claim 10, MICHAEL GEORGE teaches capturing a snapshot corresponding to a jump game play instantiated with the instance of the video game (abstract and paragraphs 27, 28 and 50).
19.   Regarding claim 11, MICHAEL GEORGE teaches receiving selection of a selected snapshot image in the plurality of first snapshot images associated with the game play of the first user; and jumping execution of the video game based on a selected snapshot corresponding to the selected snapshot image to a jump point in the video game associated with the selected snapshot image (abstract and paragraphs 27, 28 and 50).
20.	Regarding claim 12, MICHAEL GEORGE teaches displaying the timeline simultaneously with the currently rendered image (abstract and paragraphs 27, 28 and 50).
21.	Regarding claim 13, MICHAEL GEORGE teaches displaying a node graph comprising a plurality of snapshot nodes corresponding to the plurality of first thumbnails and the plurality of second thumbnails  displayed in the timeline; displaying a plurality of paths between the plurality of snapshot nodes, wherein the plurality of paths 
22.	Regarding claim 14, MICHAEL GEORGE teaches receiving selection of a selected snapshot node in the node graph; and displaying a selected snapshot image corresponding to the selected snapshot node (abstract and paragraphs 27, 28 and 50).
23.	Regarding claim 15, MICHAEL GEORGE teaches wherein the selected snapshot node is associated with game play of a corresponding user; and jumping execution of the video game associated with the game play of the first user to a jump point in the video game associated with the selected snapshot node (abstract and paragraphs 27, 28 and 50).
24.	Regarding claim 16, MICHAEL GEORGE teaches displaying in the timeline a plurality of third thumbnails of a third user, wherein the plurality of third thumbnails includes a plurality of third snapshot images of the third user, wherein the plurality of third thumbnails comprises a plurality of rendered images showing progress of a game play of the third user at a plurality of points in the video game before and after the currently rendered image (abstract and paragraphs 27, 28 and 50).
25. 	Regarding claim 17, MICHAEL GEORGE teaches receiving a selection of a selected snapshot image in the first timeline; and displaying the selected snapshot image in an expanded window (abstract and paragraphs 27, 28 and 50).
26.	Regarding claim 18, MICHAEL GEORGE teaches executing an instance of the video game on a game executing engine of a back end game processor to support the game play of the first user (abstract and paragraphs 27, 28 and 50).

28.	Regarding claim 21, MICHAEL GEORGE teaches the timeline includes at least one rendered image from the plurality of first snapshots showing past progress of first user in comparison to the currently rendered image, and wherein the timeline includes at least one rendered image from the plurality of second snapshots showing progress of the second user at a point in the video game after the currently rendered image (abstract and paragraphs 27, 28 and 50).
29.	Regarding claim 22, MICHAEL GEORGE teaches a corresponding snapshot enables execution of an instance of the video game beginning from the corresponding snapshot, receiving selection of a selected snapshot in the timeline, wherein the selected snapshot is associated with a second user; and jumping execution of the first instance of the video game to a point in the video game associated with the selected snapshot of the second user based on the selected snapshot (abstract and paragraphs 27, 28 and 50).
30.	Regarding claim 23, MICHAEL GEORGE teaches the jumping execution of the video game further comprises: pausing execution of a first instance of the video game executing in association with the first user; and initiating a second instance of the video game executing based on the selected snapshot (abstract and paragraphs 27, 28 and 50).
31.	Regarding claim 25, MICHAEL GEORGE teaches the first virtual gaming engine is configured to jump execution of the first instance of the video game to a point in the 
32.	Regarding claim 27, MICHAEL GEORGE teaches the first thumbnail enables the first user to jump into a game play of the second user at the future state (abstract and paragraphs 27, 28 and 50).
33.	Regarding claim 29, MICHAEL GEORGE teaches generating for display a second timeline of a second user, wherein the second timeline includes a plurality of second thumbnails including a plurality of second snapshot images of game play of the second user progressing through the video game (abstract and paragraphs 27, 28 and 50).

Response to Arguments
34.	Applicant's arguments filed 9/28/20 have been fully considered but they are not persuasive. 
35.	Regarding claims 1 - 29, the applicant argues that the cited prior art fail to teach the limitations of “generating for display in the timeline a plurality of first thumbnails including a plurality of first snapshot images associated with the game play of the first user, wherein the plurality of first snapshot images comprises at least one rendered image showing past progress of the first user in comparison to the currently rendered image, wherein the timeline is provided as an overlay to the currently rendered image in the current gaming session” (Remarks, pages 11 - 17).

	The MICHAEL GEORGE reference discloses generating for display in the first timeline a plurality of first gaming elements including a plurality of first snapshot images (i.e. snapshot images described in paragraph 50) associated with the game play of the first user, wherein the plurality of first snapshots images comprises at least one rendered image showing past progress of the first user (i.e. past progress associated with event A as shown in the timeline of Figure 6a) in comparison to the currently rendered image (i.e. currently rendered image associated with event B as shown in the timeline of Figure 6a) (Figure 6A; paragraphs 49 and 5050);
The Roberts reference teaches the timeline is provided as an overlay to the currently rendered image in the current gaming session (the timeline (i.e. timeline 601) is provided an overlay (i.e. the overlay described in paragraph 44) to the currently rendered image in the current gaming session (i.e. images of an online game currently being played) (FIG. 6 and paragraph 44))	
Conclusion
36.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760.  The examiner can normally be reached on M-F 12 pm - 10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/W.L/Examiner, Art Unit 3715

/KANG HU/Supervisory Patent Examiner, Art Unit 3715